PER CURIAM.
Joey Morviani appeals a sentence imposed after multiple violations of probation. We affirm the sentence on the basis of Manuel v. State, 582 So.2d 823 (Fla. 2d DCA 1991). In Manuel we held that “bumping” a guideline sentence one cell for violation of probation, pursuant to Florida Rule of Criminal Procedure 3.701(d)(14), necessarily raises the “permitted range” by one cell also. Contrary to the position taken by Morviani in this appeal, we do not believe that Manuel is inconsistent with Williams v. State, 594 So.2d 273 (Fla.1992).
Affirmed.
FRANK, A.C.J., and HALL and ALTENBERND, JJ., concur.